Citation Nr: 0620206	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  03-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for a low back disability, 
to include degenerative disc disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for a 
rating in excess of 20 percent for his service-connected low 
back disability.  In May 2005, the Board remanded the case to 
the RO for additional development, to include affording the 
veteran a VA examination.  That development has been 
completed, and the case has been returned to the Board for 
adjudication.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected low back disability is manifested 
by a level of impairment that more closely approximates 
severe versus moderate intervertebral disc syndrome (IDS) 
with recurrent attacks and intermittent relief; the 
preponderance of the evidence is against pronounced IDS, 
ankylosis of the lumbar spine, limitation of motion of the 
thoracolumbar spine to 30 degrees or less; or any additional 
neurological impairment, to include but not limited to bowel 
or bladder impairment, warranting a separate compensable 
rating, and the veteran's low back disability has not been 
manifested by incapacitating episodes of low back symptoms 
necessitating bedrest prescribed by a physician. 





CONCLUSION OF LAW

The criteria for a 40 percent rating for a low back 
disability, to include degenerative disc disease, but no more 
than 40 percent, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5289 and 
5295 (prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to and from September 23, 2002 to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242, 5243 (from September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the May 
2002 VCAA notice letter, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See also, e.g., Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Correspondence from the RO sent to 
the appellant in May 2002, specifically notified him of the 
substance of VCAA's duties, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  The appellant was 
notified of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The correspondence from the RO to the veteran, to include the 
May 2002 letter, requested that he provide the RO any 
evidence in his possession that pertained to his claim for an 
increased rating.  In this case, he was informed that it was 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the October 2002 RO 
decision that is the subject of this appeal.  The Board also 
notes that prior to the October 2002 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in his possession or that he could 
obtain that would help substantiate his claim.  Moreover, the 
issue on appeal was readjudicated after the last VCAA notice 
was sent.  See Statement of the Case issued in June 2003 and 
the Supplemental Statement of the Case issued in December 
2005.  

The evidence does not show, nor does the veteran contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform the appellant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

This appeal involves the question of whether an increased 
rating is warranted; it is not an appeal for service 
connection as was the case in Dingess/Hartman, supra.  In 
any event, while the veteran was provided with notice of the 
type of information or evidence necessary to establish 
higher ratings in a Statement of the Case and Supplemental 
Statement of the Case, he was not informed of such by 
letter, nor was he advised of the type of information or 
evidence necessary to establish an effective date if the 
claim was allowed.  Notwithstanding the foregoing, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran 
has been prejudiced thereby).  In this regard, aside from 
the fact that the claim addressed in this decision is for an 
increased rating and not service connection, the Board finds 
only harmless error because this decision grants an 
increased rating of 40 percent and finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent.  The RO will address effective date element 
when effectuating the award for the 40 percent rating.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  The service and 
post-service medical records are associated with the claims 
file, as are the identified and available relevant post-
service medical records.  The Board finds that the RO has 
obtained all identified evidence to the extent possible. 

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations obtained by the RO, when 
viewed in conjunction with the lay and additional medical 
evidence associated with the claims file, is sufficient for a 
determination on the merits of the appellant's appeal for a 
scheduler rating in excess of 20 percent.  See 38 C.F.R. § 
5103A(d).  The relevant post-service medical evidence 
includes the report of VA examinations, which were thorough 
in nature and included relevant findings adequate for rating 
the veteran's back disability.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  

Factual Background

The veteran underwent a VA examination in September 2002.  He 
complained of daily pain in the lumbar spine.  He rated the 
pain as 7 out of 10.  During flare-ups of pain, the pain 
would increase to 9 out of 10.  Flare-ups occurred weekly.  
He reported radiation of pain to the hips.  The veteran 
stated that he used medication to treat the pain.  Additional 
history included increased low back pain upon walking for 
more than 15 minutes, sitting more than 45 minutes, standing 
over 10 minutes or lifting objects of more than 15 pounds.  
The veteran endorsed weakness and lack of endurance for some 
activities.  On examination, his muscular strength was 
described as 4 out of 5.  Lumbar flexion was 60 to 70 
degrees, lumbar right lateral flexion was between 20 and 25 
degrees and lumbar left flexion was 10 to 15 degrees.  There 
was tenderness at T12-L1 and L5-S1.  The examiner found 
evidence of mild kyphosis and lumbar lordosis.  X-rays of the 
lumbar spine revealed bones that were fairly diffusely 
demineralized.  The pedicles were intact.  There was minimal 
anterior listhesis of L4 and L5, along with slight narrowing 
of the L4-L5 interspace.  There was minimal narrowing of L5-
S1.  The examiner diagnosed chronic low back pain with 
decrease in lumbar range of motion and osteopenia of the 
lumbar spine.  

Pursuant to the May 2005 Board remand, a VA examination was 
performed in October 2005.  The veteran presented complaints 
of radicular pain to the right hip and leg on a daily basis.  
He stated that the pain would usually last about an hour.  He 
related using medication and a lumbar belt to treat the pain.  
Flare-ups of pain occurred daily.  The examiner observed that 
the veteran could stand on his tip-toe and heel, but not for 
a long time.  He had a balance problem.  On examination, the 
examiner noted that the veteran could forward flex very 
easily to 90 degrees, but he had no extension of the back, 
along with extremely minimal lateral bending. Twisting 
rotation was 10 degrees bilaterally.  He showed negative leg 
raising and negative Lasegue.  There was decreased sensation 
over the L4, L5, and L5-S1 dermatome.  His reflexes were 
symmetrical, although his Achilles tendon was very weak.   X-
rays revealed generalized osteopenia of the lumbosacral spine 
and spondyololisthesis disease at the level of L4-5.  An MRI 
of the spine confirmed these findings and showed mild to 
moderate disc bulge with no spinal stenosis and no neural 
foraminal stenosis.  The examiner opined that the veteran had 
spondyolisthesis of L4-5 and radiculopathy for about 12 to 18 
months.  He found that the radiculopathy was related to the 
spondylolisthesis, which was itself directly related to the 
in-service injury.  The examiner indicated having reviewed 
the veteran's case file in preparation for the examination.

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended.  67 Fed. Reg. 
54345-49.  The September 2002 amendments did not change the 
criteria under Diagnostic Code 5292 or 5295.

In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
CAFC overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised rating schedule pertaining to the 
diseases and injuries of the spine and published it in the 
Federal Register, the publication clearly stated an effective 
date of September 26, 2003, and because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it is evident 
that VA intended to apply those regulations only as of the 
effective date.  Accordingly, for the period prior to 
September 26, 2003, only the "old" rating criteria may be 
considered in determining the severity of the veteran's 
musculoligamentous sprain, lumbosacral sprain and evaluation 
will be under the amended provisions for evaluating 
musculoligamentous sprain, lumbosacral sprain from September 
26, 2003.  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.  In 
this case, as discussed below, the Board has determined that 
an increased rating to 40 percent is warranted under the 
former rating criteria effective from the date of receipt of 
the current claim. 

In 2003, the schedule for rating spine disabilities was 
changed again to provide for the evaluation of all spine 
disabilities under a General Rating Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine.  
Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  The 
incapacitating episode rating scheme set forth in Diagnostic 
Code 5243 provides for no higher than a 60 percent rating and 
is nearly the same as that utilized in the 2002 changes.

Prior to September 26, 2003, 38 C.F.R. §4.71a, Diagnostic 
Code 5292, regarding the limitation of motion of the lumbar 
spine, allowed a maximum 40 percent rating for severe 
limitation of motion, and a 20 percent rating for moderate 
limitation of motion.

Prior to September 26, 2003, pursuant to 38 C.F.R. §4.71a, 
Diagnostic Code 5295, a maximum 40 percent rating is 
warranted for a severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating is warranted for a lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a 20 percent evaluation 
if it is moderate with recurring attacks.  A 40 percent 
evaluation is authorized for intervertebral disc syndrome if 
it is severe with recurrent attacks and intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again.  For diagnostic codes 5235 to 5243 (unless 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome based on incapacitating episode), in pertinent 
part, a 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.    A 20 percent 
rating is warranted when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is warranted when there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45. See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis

The veteran was injured during World War II when a generator 
fell on his back.  In support of his claim for an increased 
rating, he asserted, in essence, that his low back disability 
had increased in severity since the last VA compensation 
examination was accomplished in September 2002.  In his 
notice of disagreement dated in March 2003, and a statement 
received in June 2003, the veteran indicated that his lower 
back pain radiates into his lower extremities.  He argues 
that a higher rating is warranted under the criteria for 
rating intervertebral disc syndrome, to include 38 C.F.R. § 
4.71a, Diagnostic Code 5293.

In May 2005, the Board found that X-ray examinations of the 
lumbosacral spine in recent years showed evidence of 
degenerative disc disease of the lumbar spine.  Since it was 
not clear at the time whether service connection was in 
effect for disc disease, the Board remanded the case to the 
RO to afford the veteran a VA examination and for the RO to 
clarify whether service connection was in effect for 
degenerative disc disease or intervertebral disc syndrome.  
Following a VA examination, the RO adjudicated the veteran's 
service-connected disability inclusive of his degenerative 
disc disease of the lumbosacral spine.  See Supplemental 
Statement of the Case issued in December 2005).  Accordingly, 
the veteran's degenerative disc disease of the lumbosacral 
spine is part of his service-connected low back disability 
and will be rated accordingly.

The Board finds that the relevant medical evidence of record 
supports a 40 percent rating, but no more than 40 percent for 
the veteran's service-connected low back disability, under 
the criteria for rating degenerative disc disease or 
intervertebral disc syndrome. 

As the rating criteria demonstrate, intervertebral disc 
syndrome is a disorder characterized by certain neurological 
symptoms and that attacks of these symptoms recur with 
greater or lesser frequency and are punctuated by periods of 
intermittent relief of varying duration.  See VAOPGCPREC 36- 
97 at 2 (Dec. 12, 1997) ("[Diagnostic Code] 5293, codified at 
38 C.F.R. § 4.71a, describes disability due to 
[Intervertebral Disc Syndrome] in terms of 'symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.'").  The greater the frequency of the attacks and the 
lesser the duration of the intermittent periods of relief, 
the higher the rating.

Exactly "how many" attacks and "how many" periods of relief 
for "how long" measured over "how long" a period of time in 
order to constitute a 60 percent rating, a 40 percent rating, 
a 20 percent rating, etc., is not specified in the rating 
schedule.  Nevertheless, such determinations must be made or 
no ratings would ever be assigned.  Therefore, making such 
determinations about factors not precisely defined in the 
rating criteria but nevertheless necessary to assigning a 
rating is not the same as considering factors "wholly 
outside" the rating criteria which the Court has held 
constitutes legal error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992).  To the contrary, making such determinations is 
to consider factors "inherent" in the rating criteria that 
are not quantified and require judgment to be exercised on 
the part of the adjudicator reviewing the relevant evidence.

Intervertebral disc syndrome "is a group of signs and 
symptoms due to nerve root irritation that commonly includes 
back pain and sciatica (pain along the course of the sciatic 
nerve) in the case of lumbar disc disease, and neck and arm 
or hand pain in the case of cervical disc disease.  It may 
also include scoliosis, paravertebral muscle spasm, 
limitation of motion of the spine, tenderness over the spine, 
limitation of straight leg raising, and neurologic findings 
corresponding to the level of the disc." VAOPGCPREC 36-97 at 
Note 2.

Upon a September 2002 VA examination, the veteran complained 
of essentially constant low back pain with weekly flare-ups 
of pain, described as 9 out of 10.  He reported radiation of 
pain to the hips and increased pain upon prolonged walking or 
standing.  In October 2005, he presented complaints of 
radicular pain to the right hip and leg on a daily basis and 
daily flare-ups of pain.  The examiner noted decreased 
sensation over the L4, L5, and L5-S1 dermatome and a weak 
Achilles tendon reflex.  An MRI of the spine confirmed 
spondyololisthesis at the level of L4-5 and mild to moderate 
disc bulge.  

The Board finds that the extent of the disc disease upon X-
ray and MRI examination and the overall disability picture 
clinically more nearly approximates severe versus moderate 
intervertebral disc syndrome.  Thus, the veteran in entitled 
to an increased rating to 40 percent, but no more than 20 
percent, under Diagnostic Code 5293.  This diagnostic code 
contemplates lumbar radiculopathy affecting the lower 
extremities, such as radicular pain with functional 
limitation, and it includes muscle spasms.  See VAOPGCPREC 
36-97.

The 40 percent rating is the maximum allowed for limitation 
of motion of the lumbar spine under the former or current 
criteria for rating disabilities of the lumbar spine, as well 
as under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to 
September 26, 2003).  The Board has considered the veteran's 
complaints of chronic low back pain with radiation into the 
right lower extremity.  However, the Court has held that 
there is no basis for a rating higher than the maximum 
schedular rating for additional limitation of motion due to 
pain or functional loss under the provisions of 38 C.F.R. §§ 
4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  

The medical evidence shows that the veteran's low back 
disability is not manifested by ankylosis of the lumbar 
spine, favorable or unfavorable.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 40 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5289. 

In further consideration of whether a rating in excess of 40 
percent is warranted, the Board must consider the criteria 
that went into effect in September 2002 and approximately one 
year later, to include whether separately rated orthopedic 
and neurological disabilities would combine to result in an 
increased rating.  Under the General Rating Formula for 
Disease and Injuries of the Spine, the medical evidence does 
not show limitation of motion of the thoracolumbar spine to 
30 degrees or less.  There is no medical evidence to show 
that pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other symptoms or flare-ups of such 
symptoms results in additional functional impairment to such 
a degree that would support a rating in excess of 40 percent 
under any of the applicable criteria.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet App 202 (1995).  There is 
no medical evidence of record that shows that the veteran has 
any additional neurological disability (other than 
intervertebral disc syndrome), to include but not limited to 
bowel or bladder impairment, which would allow for a separate 
compensable evaluation.  The record is also devoid of 
evidence of incapacitating episodes as defined by General 
Rating Formula for Rating Diseases and Injuries of the spine, 
Note 6, effective from September 26, 2003.  

In view of the foregoing, the Board finds that criteria for 
an increased rating of 40 percent for the veteran's service-
connected low back disability, but no more than 40 percent, 
is warranted.  As the preponderance of the evidence is 
against a rating in excess of 40 percent, the benefit of the 
doubt doctrine is not for application to this aspect of the 
veteran's claim.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected low back disability.  The governing norm in 
such exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b).  There is no indication in the claims file 
of frequent periods of hospitalization for the veteran's low 
back disability.  There is also no evidence to show that his 
job performance is hindered to a degree beyond that which is 
already considered by the schedular ratings.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R.  § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a 40 percent rating for a low back disability, 
to include degenerative disc disease, but no more than 40 
percent, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


